Citation Nr: 0530691	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel




INTRODUCTION

The veteran had active service from January 1971 to April 
1972 with subsequent service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which, in 
pertinent part, denied serviced connection for PTSD.  In 
January 2004 the Board remanded this matter for further 
evidentiary development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  There is no competent evidence to show that the veteran 
receives any treatment for or has a current diagnosis of 
PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  

The veteran contends that he has PTSD because he was very 
worried about his family back home while he was in Vietnam.  
He claims while he was in Vietnam his father became sick and 
that his brother and brother-in-law were killed in a car 
accident back home.  

Turning to the merits of the veteran's claim, the Board notes 
that what is missing from the veteran's claim for service 
connection is competent medical evidence showing a diagnosis 
of PTSD.  The VA examination in March 2005 showed no Axis I 
psychiatric diagnosis and the examiner noted that the veteran 
did not present symptoms of PTSD.  Likewise, VA treatment 
records do not show a diagnosis of PTSD.  As indicated above, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the absence of proof of a present 
disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent 
evidence of a current disability, the regulatory requirements 
for a grant of service connection for PTSD have not been met, 
and the claim must be denied.  38 C.F.R. § 3.304.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)) was signed into law.  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claim as VA sent him notice letters in April 2002, 
July 2002, April 2004, and February 2005, as well as a 
statement of the case in January 2003 and supplemental 
statements of the case in March and January 2005.  He 
received the text of 38 C.F.R. § 3.159 in two of those 
communications and thus was notified of the need to submit 
anything pertinent to his claim.  Any defect with regard to 
the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained VA treatment 
records for the veteran, per his instructions.  Additionally 
the veteran underwent a VA psychiatric examination in March 
2005.  Thus, the Board finds that VA has satisfied the duty 
to assist the veteran in this matter.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


